Citation Nr: 0718684	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  03-24 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO)
in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence to reopen the veteran's 
claim for service connection for a low back disability, to 
include on a secondary basis, has been received.

REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
October 1945.

In a December 1994 rating decision, the RO denied service 
connection for spinal stenosis with radiculopathy on direct 
and secondary bases.  The veteran filed a notice of 
disagreement (NOD) in March 1995, and the RO issued a 
statement of the case (SOC) in October 1995.  The veteran did 
not file a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals).

In a February 2000 rating decision, the RO denied the 
veteran's petition to reopen the claim for service connection 
for back disability (then characterized as spinal stenosis 
with degenerative joint disease of the lumbar spine).  The 
veteran filed a NOD in March 2000.  The RO issued a SOC in 
March 2001, but the veteran did not file a substantive 
appeal.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision in which the RO denied the veteran's petition to 
reopen the claim for service connection for spinal stenosis 
as secondary to service-connected conditions.  In October 
2001, the veteran filed a NOD.  In September 2002, 
jurisdiction of the veteran's claims file was transferred 
from the RO in Newark, New Jersey, to the RO in Philadelphia, 
Pennsylvania.  The RO issued a SOC in July 2003, and the 
veteran filed a substantive appeal in August 2003.  

In December 2003, the veteran testified during a hearing 
before a Veterans Law Judge (VLJ) at the RO; a transcript of 
the hearing is of record.  Subsequently, the appellant and 
his representative submitted additional evidence to the 
Board, waiving initial RO consideration of the evidence.  The 
Board previously accepted that evidence for inclusion in the 
record.  See 38 C.F.R. § 20.800 (2006).

In January 2006, the Board remanded this matter to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further action, to include providing the veteran 
with notice of the information and evidence necessary to 
substantiate a claim for secondary service connection and 
notice of the information and evidence necessary to reopen a 
claim.  After sending the veteran and his representative a 
letter providing information about a secondary service 
connection claim, the RO/AMC continued the denial of the 
claim on appeal (as reflected in a November 2006 supplemental 
SOC (SSOC)) and returned this matter to the Board for further 
appellate consideration.

In a March 2007 letter, the Board notified the veteran that 
the VLJ who conducted his December 2003 hearing is no longer 
with the Board, and indicated that the veteran could request 
another hearing, if he so desired.  In a response later in 
March 2007, the veteran indicated that he did not desire 
another hearing.  

For the reason expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that additional RO action on this claim is warranted, even 
though such action will, regrettably, further delay an 
appropriate decision on the claim on appeal.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

In the January 2006 remand, the Board requested that the RO 
(through the AMC) advise the veteran of the information and 
evidence necessary to substantiate a claim for secondary 
service connection and the information and evidence necessary 
to substantiate a claim to reopen under the former version of 
38 C.F.R. § 3.156(a) applicable in this case.

In a February 2006 letter, the RO informed the veteran of the 
definition of secondary service connection claims, but did 
not provide any explanation of the information and evidence 
necessary to comply with the former version of 38 C.F.R. 
§ 3.156(a) governing a petition to reopen a service 
connection claim filed before August 2001 and defining what 
constituted new and material evidence under that standard.  

The Board notes that additional RO action is needed to comply 
with the notification requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006).  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  In this regard, 
the Board notes that, in the July 2003 SOC, the RO provided 
the veteran notice of the need to submit new and material 
evidence to reopen his claim.  However, that notice provided 
the veteran with the current standard governing the 
submission of new and material evidence and, because he filed 
his claim in April 2001, not the applicable standard used to 
adjudicate his claim.  Further, pursuant to the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
record must show that the appellant was provided pertinent 
notice under 38 U.S.C.A. § 5103 which describes, "what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial."  Kent, 20 Vet. 
App. at 10.  In this case, there is no evidence that the RO 
considered the bases for the denial of the claim in the prior 
RO rating decision and then provided the veteran a 
specifically tailored notice explaining what is needed to 
reopen the claim in light of the prior deficiency(ies) in the 
claim.

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to present additional information 
and evidence pertinent to either or both claims on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West  2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  In addition to addressing the basis(es) for the 
prior denial of the claim, the RO should provide information 
as to what evidence is needed to establish the claim, on the 
merits.  The RO should request that the appellant submit all 
evidence in his possession, and ensure that its notice to him 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), as regards the five elements of a claim 
for service connection-particularly, disability ratings and 
effective dates. 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.

The claims file also reflects that there are outstanding 
records that should be obtained and associated with the 
claims file.  The claims file currently includes VA 
outpatient treatment records and VA examinations of the 
veteran's back disorder from the Philadelphia VA Medical 
Center (VAMC), most recently dated April 2001 for an 
examination of his lumbosacral spinal stenosis.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Philadelphia VAMC since 
April 2001, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2006) as regards requests for records from 
Federal facilities. 

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  In adjudicating this 
claim, the RO must consider all evidence added to the record 
(to include the evidence submitted directly to the Board 
after the 2001 Board hearing), notwithstanding any RO waiver 
of such evidence.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Philadelphia VAMC copies of all 
outstanding records of evaluation 
and/or treatment for the veteran's 
back, from April 2001 to the present.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should furnish to the 
appellant and his representative a 
VCAA-compliant notice letter 
specifically as regards the petition to 
reopen the claim for service connection 
for a low back disability, to include 
on a secondary basis.  The letter must 
explain what type of evidence is needed 
to reopen the claim (in light of the 
basis/es for the prior denial of the 
claim) as well as what is needed to 
establish the underlying claim for 
service connection under the former 
version of 38 C.F.R. § 3.156(a) 
applicable in this case.  The RO should 
specifically address the element(s) 
required to establish service 
connection that was/were found 
insufficient in the previous denial of 
the claim, as required by Kent (cited 
to above).

To ensure that the duty to notify the 
appellant what evidence will be 
obtained by whom is met, the RO should 
request that the appellant provide 
sufficient information and, if 
necessary, authorization, to enable VA 
to obtain any additional medical 
records pertaining to the matter on 
appeal that are not currently of 
record.
        
The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO 
should ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), 
particularly as regards disability 
rating and effective date, as 
appropriate.

The RO's letter should clearly explain 
to the appellant that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-
year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant of 
the records that were not obtained, 
explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing the requested 
action, and any additional action 
deemed warranted, the RO should 
readjudicate the claim on appeal in 
light of all pertinent evidence (to 
include evidence submitted directly to 
the Board following the 2001 hearing) 
and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to aford due process; it is not 
the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



